  Case 3:18-cv-00161-N Document 123 Filed 06/26/20                Page 1 of 3 PageID 6824




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ESCORT INC.,
                             Plaintiff,
 v.
                                                    Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                              Defendant.


ESCORT’S OPPOSITION TO UNIDEN’S MOTION FOR LEAVE TO FILE SURREPLY

       Uniden’s Motion for Leave to File a Surreply (“Motion”) should be denied. In its Motion

Uniden does not even identify with any specificity why a surreply is necessary or appropriate.

Rather, Uniden contends it “did not have adequate time to analyze and incorporate in its

Opposition the effect of Escort’s actions.” Motion, p. 1 (Dkt. 120). This is false. Any lack of

time is Uniden’s own fault by failing to adequately meet and confer instead opting to conduct a

cursory telephone call the morning before it filed its Motion to Strike Dr. Bartone (Dkt. 98). See

Escort Resp., p. 1, n. 2 (Dkt. 109).

       “A sur-reply is appropriate by the non-movant only when the movant raises new legal

theories or attempts to present new evidence at the reply stage.” Black Cat Exploration &

Production, LLC v. MWW Capital Ltd., No. 1:15-CV-51-BL, 2015 WL 12731751, at *3 (N.D.

Tex. Apr. 29, 2015) (collecting cases). Uniden’s Motion does not even argue that its proposed

surreply is necessary to address any new legal theories or evidence. This is because Escort’s

Reply Brief (Dkt. 113) did not present any new legal theories or evidence.

       The real purpose of Uniden’s Motion is to backtrack off statements it made in its

responsive brief. For example, in its responsive brief Uniden stated: “Nowhere does Dr.



                                                1
  Case 3:18-cv-00161-N Document 123 Filed 06/26/20                   Page 2 of 3 PageID 6825



Goldberg contend that ‘an alert’ means ‘all alerts.’” Uniden Resp., p. 19 (Dkt. 111). In its

proposed surreply (Dkt. 120-1), Uniden now attempts to leave open the possibility that Dr.

Goldberg will contend that “an alert” means “all alerts.” Proposed Surreply, pp. 2-3 (Dkt. 120-

1). Uniden cannot in its response state that Dr. Goldberg does not contend this and then in its

proposed surreply leave open the possibility that Dr. Goldberg will make such a contention. The

relief sought by Escort was to prohibit Dr. Goldberg from opining that “an alert” means “all

alerts.” Escort Motion, p. 11 (Dkt. 89). Uniden’s response, which Uniden has not contended

was inaccurate, states that Dr. Goldberg does not contend that “an alert” means “all alerts.” This

should end the inquiry.

       As another example, with respect to the term “unrelated to muting an alert,” in its

response Uniden stated that it “does not intend to offer any opinion by Dr. Goldberg that the

limitation ‘the radar detector performs an act that is unrelated to muting an alert based upon data

received from the mute button’ is limited to performing any act that is unrelated to muting a

‘current alert.’” Uniden Resp., pp. 19-20 (Dkt. 111). Now, via its proposed surreply, Uniden

tries to back off this statement leaving open the possibility that Dr. Goldberg could make such

assertions at trial. This is improper.

       With respect to the terms “coupled to” and “a microprocessor” / “a processor,” Uniden

agrees there is no more dispute. See Proposed Surreply, pp. 4-5 (Dkt. 120-1). With respect to

the actual remaining disputed issues – i.e., the terms “data that indicates the position of the radar

detector” / “the position of the radar detector” and “data that indicates the heading” – Uniden’s

proposed surreply merely restates arguments from its response. It is well established that

“[l]eave to file a surreply is unwarranted … where the proposed surreply merely restates

arguments made in the initial party’s response.” Zurich American Ins. Co. v. Centex Corp., 373



                                                  2
  Case 3:18-cv-00161-N Document 123 Filed 06/26/20                 Page 3 of 3 PageID 6826



F.Supp.3d 692, 695 (N.D. Tex. Mar. 24, 2016). In sum, Uniden has not identified a valid reason

for why a surreply is warranted. As such, Uniden’s Motion should be denied.



DATED: June 26, 2020                                 Respectfully submitted,

                                                     /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on counsel for all parties of record on
June 26, 2020 via the Court’s CM/ECF system.

                                                     /s/ Timothy E. Grochocinski




                                                 3
